¶14
Sanders, J.
(dissenting) — The majority derives a legislative intent contrary to the plain text of the statute, concluding while the period of community custody tolls, the conditions of community custody remain. Majority at 819.1 disagree. I would apply the statute as written, tolling both the period and the conditions of community custody.
¶15 Our goal in every statutory construction inquiry is to implement the legislature’s intent as gleaned from the statute’s plain language and ordinary meaning. See, e.g., State v. J.P., 149 Wn.2d 444, 450, 69 P.3d 318 (2003). When the legislature uses different words in the same statute, we presume the legislature intends those words to have different meanings. Koenig v. City of Des Moines, 158 Wn.2d 173, *821182, 142 P.3d 162 (2006). When the legislature’s intent is not apparent from the relevant statute’s plain language and ordinary meaning (i.e., it is ambiguous), only then may “we attempt to give force to the intent of the Legislature, considering the act as a whole and any other materials that illuminate legislative intent.” Sebastian v. Dep’t of Labor & Indus., 142 Wn.2d 280, 285, 12 P.3d 594 (2000); see also Troxell v. Rainier Pub. Sch. Dist. No. 307, 154 Wn.2d 345, 361, 111 P.3d 1173 (2005) (Chambers, J., dissenting) (“If the meaning of the statute is plain on its face, then the court must give effect to that plain meaning.”).
¶16 Here, RCW 9.94A.625 uses two different terms in subsections (3) and (4) to describe the tolling process: “period of community custody” and “terms of... community custody.” “Period” is not defined in the statute but is defined as a “customary or ordained length of existence.” Webster’s Third New International Dictionary 1680 (2002).3 “Term[s]” is not defined and has two common definitions: “a limited or definite extent of time” and “propositions, limitations, or provisions stated or offered for the acceptance of another and determining . . . the nature and scope of the agreement.” Id. at 2358. Since the first meaning of “terms” is synonymous with the definition of “period,” the second definition under the aforementioned rule of statutory interpretation must apply since we presume different words have different meanings. Koenig, 158 Wn.2d at 182. The use of the plural “terms” reinforces this conclusion because if only the temporal length of community custody were at issue, the text would have used the singular “term.”4 Moreover, what else could be a period of community custody but the time an offender is in the community and subject to conditions of custody?
*822¶17 Reflecting this simple wisdom, the text defines “community custody” as “that portion of an offender’s sentence of confinement . . . served in the community subject to controls placed on the offender’s movement and activities.”5 So, when an offender is incarcerated, the “period of community custody . . . shall be tolled during any period of time the offender is in confinement for any reason,”6 with the Department of Corrections (DOC) establishing the date for tolling the offender’s “terms of . . . community custody.”7 “Toll[ed]” is not defined in the statute but its common meaning is “to stop the running of; to abate.” Black’s Law Dictionary 1525 (8th ed. 2004). Thus, the “period of community custody” is the length of time an offender is in the community and subject to DOC control. When an offender is incarcerated, RCW 9.94A.625 stops the running of the time of community custody and abates DOC’s control. This makes complete sense; when an offender is incarcerated in a county jail, he or she is under the control of the county jailor not DOC.8
¶18 These provisions are about as close to a model of clarity as one can expect. Plain language requires no construction to understand its meaning, and we “should assume the Legislature means exactly what it says.” State v. Chapman, 140 Wn.2d 436, 450, 998 P.2d 282 (2000); see also Hangartner v. City of Seattle, 151 Wn.2d 439, 453, 90 P.3d 26 (2004) (“[W]e will not look past the clear language of th[e] statute.”). Yet the majority looks past the statute’s clear language and resorts to extrinsic evidence to fabricate *823an intent contrary to the one clearly expressed by the text.9 “[W]here the meaning of the language used is plain, and the language is in itself susceptible of a rational construction, the meaning of the statute must be found from the language of the act itself.” In re Estate of Sherwood, 122 Wash. 648, 655-56, 211 P. 734 (1922).
¶19 Notwithstanding the above, the majority’s departure from the literal wording of the statute to fabricate its contrary intent is unsupported by the extrinsic evidence it uses.
¶20 The majority points to RCW 9.94A.720(1)(a) and an “uncodified statement of purpose” as evincing the legislature’s intent to allow conditions of community custody to continue during the tolling period. Majority at 818-19. RCW 9.94A.720(1)(a) states, “all offenders sentenced to terms involving . . . community custody shall be under the supervision of [DOC].” But reading further in RCW 9.94A-.720(1)(d) reveals DOC’s supervisory power is limited to only “prior to or during an offender’s community custody term.” Nothing there suggests the conditions of community custody continue during the tolling period of an offender’s community custody term.
¶21 Moreover, RCW 9.94A.700(4) provides, “the terms of any community placement . . . shall include the following conditions,” naming five terms of any community custody. How can a statute name terms (RCW 9.94A.700(4)) and require DOC to set the date for tolling those terms (RCW 9.94A.625(4)) but not intend those terms to toll? Only the tone deaf would find harmony in the majority s construction of this statute. See City of Seattle v. Fontanilla, 128 Wn.2d 492, 498, 909 P.2d 1294 (1996) (statutory provisions should be harmonized with related provisions).
*824¶22 According to the majority, an uncodified statement of purpose provides the answer.
“The legislature intends that all terms and conditions of an offender’s supervision in the community, including the length of supervision and payment of legal financial obligations, not be curtailed by an offender’s absence from supervision for any reason including confinement in any correctional institution.”
Majority at 819 (emphasis omitted) (quoting Laws of 2000, ch. 226, § 1). Assuming this statement of purpose is relevant to our inquiry,10 it does not support a legislative intent that incarceration increases the offender’s period of community custody, which is the result of the majority’s interpretation.
¶23 Permitting the conditions of community custody to continue during the tolling period subjects the offender to a longer term of custody, a result our case law warns against: “[a]s long as the confinement and the community placement do not exceed the statutory maximum sentence, there is no error.” In re Pers. Restraint of Caudle, 71 Wn. App. 679, 680, 863 P.2d 570 (1993).
¶24 Ultimately, the majority believes an offender could evade his conditions of community placement by becoming incarcerated, a result the legislature could not have intended. Besides the ridiculous notion of an offender incarcerating himself to be free to violate a condition of community custody, we do not have the power to rewrite a statute “even if ‘the legislature intended something else but failed to express it adequately.’ ” Hangartner, 151 Wn.2d at 452-53 (quoting State v. Chester, 133 Wn.2d 15, 21, 940 P.2d 1374 (1997)). The best judge of the statute’s intent is the words of *825the statute itself rather than our intuition of what the statute intended to do. If the statute’s plain language does not convey the correct intent, then the legislature can amend the statute, something it does every year. See majority at 818 n.l.
¶25 Here, Amel Dalluge was under community custody when he was incarcerated in Grant County on unrelated charges. The plain language of RCW 9.94A.625 tolls the period and the terms of community custody diming incarceration. Because the majority ignores this plain language, permitting DOC to find Dalluge violated his terms of community custody while incarcerated, I dissent.
Alexander, C.J., and Madsen, J., concur with Sanders, J.

 We use “dictionaries to ascertain the common meaning of statutory language.” John H. Sellen Constr. Co. v. Dep’t of Revenue, 87 Wn.2d 878, 883, 558 P.2d 1342 (1976).


 That is, of course, unless the offender is subject to community custody in multiple temporal dimensions. See Star Trek: Mirror Mirror (NBC television broadcast Oct. 6, 1967).


 RCW 9.94A.030(5).


 RCW 9.94A.625C3).


 RCW 9.94A.625(4).


 “Approximately 70 percent of convicted felons are confined in county jails rather than prisons before serving a period under DOC supervision in the community.” Washington State Department of Corrections, The Criminal Justice Process, http://www.doc.wa.gov/aboutdoc/criminaljustice.asp (last visited Jan. 10, 2008).


 To reiterate, no extrinsic evidence is necessary to construe the statute because it is unambiguous; however, if any ambiguity did exist, the rule of lenity requires the ambiguity to be resolved in a defendant’s favor. See State v. Hornaday, 105 Wn.2d 120, 127, 713 P.2d 71 (1986) (“[FJundamental fairness requires that a penal statute be literally and strictly construed in favor of the accused although a possible but strained interpretation in favor of the State might be found.”).


 A proposition I doubt because “[statutory language must be given its usual and ordinary meaning, regardless of the policy behind the enactment.” City of Spokane v. Taxpayers of Spokane, 111 Wn.2d 91, 97, 758 P.2d 480 (1988). ‘“We have stated time and again that courts must presume that a legislature says in a statute what it means and means in a statute what it says there. When the words of a statute are unambiguous, then, this first canon is also the last: the judicial inquiry is complete.’ ” Zedner v. United States, 547 U.S. 489, 510, 126 S. Ct. 1976, 164 L. Ed. 2d 749 (2006) (Scalia, J., concurring) (quoting Conn. Nat’l Bank v. Germain, 503 U.S. 249, 253-54, 112 S. Ct. 1146, 117 L. Ed. 2d 391 (1992)).